     Case: 1:18-cv-05170 Document #: 24 Filed: 04/04/19 Page 1 of 4 PageID #:51



                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION
MICHAEL P. GILBERT,            )
                               )
           PLAINTIFF,          )
                               )     Civil Action No. 18-cv-05170
           v.                  )
                               )
ARMOR SYSTEMS CORPORATION,     )     Hon. Judge Robert W. Gettleman
                               )
           DEFENDANT.          )

                 DEFENDANT’S STATEMENT OF MATERIAL FACTS IN
                SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT

       Defendant, Armor Systems Corporation (“Armor”) by and through its undersigned

counsel, and pursuant to Local Rule 56.1 hereby submits the following statement of material

facts as to which Defendant contends there is no genuine issue and that entitle Defendant to a

judgment as a matter of law:

   1. Plaintiff, Michael P. Gilbert, is a natural person residing in Illinois. See, D.E. 1 ¶4 and

       accompanying exhibit; D.E. 2 ¶4.

   2. Defendant, Armor Systems Corporation, is an Illinois corporation. See, D.E. 1 ¶5; D.E.

       12 ¶5.

   3. On or about May 13, 2013, Defendant’s client Village of Round Lake Park Police

       Department (“Village of Round Lake”) placed an unpaid parking ticket belonging to

       Plaintiff with Defendant for collection purposes. See, Affidavit of Tiffany LaCasse at ¶4,

       attached hereto as Exhibit 1.

   4. On or about September 19, 2013, Defendant’s client College of Lake County placed a

       delinquent account belonging to Plaintiff with Defendant for collection purposes. Id. at

       ¶5.



                                               1
      Case: 1:18-cv-05170 Document #: 24 Filed: 04/04/19 Page 2 of 4 PageID #:52



   5. On or about July 3, 2018, Plaintiff called Defendant requesting information regarding the

        College of Lake County account that he noticed on his credit report. Id. at ¶6; see also

        Exhibit B to Ex. 1.

   6. Both the College of Lake County and the Village of Round Lake accounts were discussed

        with Plaintiff on this phone call. Ex. 1 at ¶7.

   7. On this call, Plaintiff requested a balance letter so that he could start making payments.

        Id. at ¶8.

   8. On or about July 5, 2018, Defendant sent a single collection letter (hereinafter the

        “Letter”) to Plaintiff requesting payment on the two accounts placed with Defendant for

        collection. See, Exhibit A and Ex. B to Ex. 1; see also D.E. 1 at ¶10.

   9. This letter was not the initial validation notice sent on the accounts. Ex. 1 at ¶10.

   10. It is Armor’s policy to issue an initial validation letter when an account is placed with it

        for collection. Id. ¶11.

   11. Armor sends separate initial validation notices for each account. Id. at ¶12.

   12. Only secondary collection notices combine accounts into one notice. Id. at ¶13.

   13. The Letter stated in relevant part:

      Creditor:           COLLEGE OF LAKE COUNTY
      Creditor Account #: 1005698
      You Owe:            $499.00


***

      Creditor Name(s)                                                            Amount
      VILLAGE OF ROUND LAKE PARK POLICE DEPT                                      250.00
      COLLEGE OF LAKE COUNTY                                                      249.00
      Total Balance Owing                                                         $499.00


See, Ex. A to Ex. 1; D.E. 1 ¶¶13-16, 18.

                                                   2
   Case: 1:18-cv-05170 Document #: 24 Filed: 04/04/19 Page 3 of 4 PageID #:53




  14. The letter also included a removable coupon to be included by Plaintiff with any

     payment. The removable coupon listed “Current Amount Due $499.00” and a “Account

     Number 01-002788113.” See, Ex. A to Ex. 1; see also D.E. 1 at ¶¶11-12.

  15. On or about July 24, 2018, Plaintiff called Defendant and stated that he did not want to

     pay on the College of Lake County account yet. Ex. 1 at ¶14; see also Ex. B to Ex. 1.

  16. On July 30, 2018, Plaintiff filed this lawsuit. See, D.E. 1.

  17. The only damages claimed to have been suffered by Plaintiff as a result of the alleged

     violations pled in the Complaint is cost and expenses incurred consulting with and

     retaining his attorneys as a result of Defendant’s conduct. See, D.E. 1 at ¶21.

  18. Plaintiff failed to produce any documentation to support he suffered actual damages in

     connection to receiving the Letter. See, Plaintiff’s Response to Request to Produce Nos.

     10, 13, and 26, attached hereto as Exhibit 2; Plaintiff’s Responses to Interrogatories No.

     11, attached hereto as Ex. 2.

  19. Plaintiff did not conduct any consumer surveys in connection with this lawsuit, nor did he

     produce any evidence beyond the Letter to establish that an unsophisticated consumer

     would find the Letter confusing. See, Ex. 2.

DATED:       April 4, 2019                          Respectfully submitted,

                                                    ARMOR SYSTEMS CORPORATION

                                                    /s/ Stephanie A. Strickler
                                                    Stephanie A. Strickler
                                                    Messer Strickler, Ltd.
                                                    225 W. Washington Street, Suite 575
                                                    Chicago, IL 60606
                                                    (312) 334-3469
                                                    (312) 334-3473 (FAX)
                                                    sstrickler@messerstrickler.com
                                                    Attorneys for Defendant

                                                3
     Case: 1:18-cv-05170 Document #: 24 Filed: 04/04/19 Page 4 of 4 PageID #:54




                               CERTIFICATE OF SERVICE
       I hereby certify that on April 4, 2019, I electronically filed the foregoing with the Clerk

of the District Court using the CM/ECF system, which will send notification of such filing to the

attorneys of record.

                                                    /s/ Stephanie A. Strickler
                                                    Stephanie A. Strickler
                                                    Messer Strickler, Ltd.
                                                    225 W. Washington Street, Suite 575
                                                    Chicago, IL 60606
                                                    (312) 334-3469
                                                    (312) 334-3473 (FAX)
                                                    sstrickler@messerstrickler.com
                                                    Attorneys for Defendant




                                                4
